DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11405677.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U.S. Patent No. 11405677 with obvious wording variations. Take an example of comparing claims 1 and 1  of pending application and claim 1 of the U.S. Patent No. 11405677:
Pending Application 
U.S. Patent No. 11405677
A first controllable appliance, comprising: 
a receiver for receiving commands from a controlling device; 
a transmitter; 
a processing device coupled to the receiver and the transmitter; and 
a memory storing instructions executable by the processing device to cause the first controllable appliance to perform steps comprising: 
determine a communications port of a second controllable appliance to which the  first controllable appliance is communicatively coupled; and 
transmit, via the transmitter, a data to the controlling device wherein the data is usable by the controlling device to automatically configure an input element of the controlling device whereupon a subsequent activation of the input element of the controlling device will cause a transmission of a command for causing the second 15 controllable appliance to make active the communications port of the second controllable appliance to which the first controllable appliance is determined to be communicatively coupled.
  A controlling device, comprising:
a receiver;
a transmitter;
a user interface device; and
a processing device coupled to the receiver, the transmitter, and the user interface device; and
a memory storing instructions executable by the processing device to cause the
controlling device to perform steps comprising:
receive, via the receiver, from a first controllable appliance that is communicatively coupled to a second controllable appliance a data indicative of a communications port of the second controllable appliance to which the first controllable appliance is communicatively coupled;
use the data indicative of the communication port of the second controllable appliance as received from the first controllable appliance to automatically configure an input element of the user interface device whereupon a subsequent activation of the input element of the user interface device will cause a transmission, via the transmitter, of a command for causing the second controllable appliance to make active the
communications port of the second controllable appliance to which the first controllable appliance is communicatively coupled.
 



As compared and disclosed above, the limitations of claim 1 can be read on or interpreted as stated in the limitations claim 1 of U.S. Patent No. US 11405677 with obvious wording or phrasing difference.
Independent claim 6 can similarly be compared and interpreted to claim 10 of U.S. Patent No. US 11405677. 

The limitations of dependent claims 2-5 and 7-16 can be read on or interpreted as stated in the limitations claims 2-9 and 11-16  of U.S. Patent No. US 11405677 with obvious wording or phrasing difference.
Therefore, the current dependent claims 2-5 and 7-16 obviously encompass the claimed invention of claims 2-9 and 11-16 of U.S. Patent No. US 11405677 and differ only in terminology. To the extent that the instant claims are broaden and therefore generic to the claimed invention of claims 2-8 of U.S. Patent No. US 11405677, in re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a patent or co-pending application.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11006165 Although the claims at issue are not identical, they are not patentably distinct from each other because independent the limitations of claims 1 and 6 of the current application are included in claims 1-16 of the U.S. Patent No. 11006165 with obvious wording variations.
 
Claim 1 of the current Application
Claim 4 of U.S. Patent No. US 11006165
1. A first controllable appliance, comprising: 
a receiver for receiving commands from a controlling device; 
a transmitter; 
a processing device coupled to the receiver and the transmitter; and 
a memory storing instructions executable by the processing device to cause the first controllable appliance to perform steps comprising: 
determine a communications port of a second controllable appliance to which the  first controllable appliance is communicatively coupled; and 
transmit, via the transmitter, a data to the controlling device wherein the data is usable by the controlling device to automatically configure an input element of the controlling device whereupon a subsequent activation of the input element of the controlling device will cause a transmission of a command for causing the second 15 controllable appliance to make active the communications port of the second controllable appliance to which the first controllable appliance is determined to be communicatively coupled.
1. (Currently Amended) A method for configuring a controlling device to control a
functional operation of a second controllable appliance that is communicatively coupled to a
first controllable appliance, comprising:
receiving at the controlling device from the first controllable appliance data
indicative of a communications port of [[a]] the second controllable appliance to which the
first controllable appliance is communicatively coupled;
using by the controlling device the data indicative of the communications port of the
second controllable appliance as received from the first controllable appliance to
automatically configure an input element of the controlling device whereupon a subsequent
activation of the input element of the controlling device will cause the controlling device to
transmit a command for causing the second controllable
appliance to make active the communications port of the second controllable appliance to
which the first controllable appliance is communicatively coupled.


As compared and disclosed above, the limitations of claim 1 can be read on or interpreted as stated in the limitations claim 1 of U.S. Patent No. US 11006165 with obvious wording or phrasing difference.
Independent claim 6 can similarly be compared and interpreted to claim 1 of U.S. Patent No. US 11006165. 
As compared and disclosed above, the limitations of claim 6 can be read on or interpreted as stated in the limitations claim 1 of U.S. Patent No. US 11006165 with obvious wording or phrasing difference.
The limitations of dependent claims 2-5 and 7-16 can be read on or interpreted as stated in the limitations claims 2-8  of U.S. Patent No. US 11006165 with obvious wording or phrasing difference.
Therefore, the current dependent claims 2-5 and 7-16 obviously encompass the claimed invention of claims 2-8 of U.S. Patent No. US 11006165 and differ only in terminology. To the extent that the instant claims are broaden and therefore generic to the claimed invention of claims 2-8 of U.S. Patent No. US 11006165, in re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a patent or co-pending application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIRA MONSHI/Primary Examiner, Art Unit 2422